 


 HR 3460 ENR: To designate the United States courthouse located at 323 East Chapel Hill Street in Durham, North Carolina, as the “John Hervey Wheeler United States Courthouse”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3460 
 
AN ACT 
To designate the United States courthouse located at 323 East Chapel Hill Street in Durham, North Carolina, as the John Hervey Wheeler United States Courthouse. 
 
 
1.John Hervey Wheeler United States Courthouse 
(a)DesignationThe United States courthouse located at 323 East Chapel Hill Street in Durham, North Carolina, shall be known and designated as the John Hervey Wheeler United States Courthouse during the period in which the facility is used as a Federal courthouse. (b)ReferencesDuring the period in which the facility referred to in subsection (a) is used as a Federal courthouse, any reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the John Hervey Wheeler United States Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
